DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 14, and 18, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing wherein the first transmission line and the second transmission line are each a coil and are nested with each other in a direction perpendicular to a plane of the second substrate, and wherein a coiling transmission direction of a radio frequency signal transmitted on the first transmission line is opposite to a coiling transmission direction of a radio frequency signal transmitted on the second transmission line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (2020/0099115) discloses liquid crystal phase shifter, comprising: a first substrate and a second substrate that are arranged opposite to each other, wherein the first substrate is located above a side of the second substrate that is facing a signal emission direction of the liquid crystal phase shifter; at least one microstrip disposed on a side of the second substrate that is facing towards the first substrate, each microstrip comprising a first transmission line and a second transmission line, wherein the first transmission line and the second transmission line are arranged with each other in a direction perpendicular to a plane of the second substrate; and liquid crystals located between the at least one microstrip and the first substrate; but there is no teaching of the first transmission line and the second transmission line are each a coil and are nested with each other in a direction perpendicular to a plane of the second substrate, and wherein a coiling transmission direction of a radio frequency signal transmitted on the first transmission line is opposite to a coiling transmission direction of a radio frequency signal transmitted on the second transmission line.
Jakoby et al. (2014/0266897) discloses a liquid crystal phase shifter, comprising: a first substrate and a second substrate that are arranged opposite to each other, wherein the first substrate is located above a side of the second substrate that is facing a signal emission direction of the liquid crystal phase shifter; at least one microstrip disposed on a side of the second substrate that is facing towards the first substrate, each microstrip comprising a transmission line, wherein the transmission line is a coil and is arranged in a direction perpendicular to a plane of the second substrate; a ground electrode disposed on a side of the first substrate that is facing towards the second substrate, wherein the ground electrode overlaps the transmission line in the direction perpendicular to the plane of the second substrate; and liquid crystals located between the at least one microstrip and the ground electrode; but there is no teaching of the first transmission line and the second transmission line are each a coil and are nested with each other in a direction perpendicular to a plane of the second substrate, and wherein a coiling transmission direction of a radio frequency signal transmitted on the first transmission line is opposite to a coiling transmission direction of a radio frequency signal transmitted on the second transmission line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        4/30/22